DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. 	The office action is in response to the amendment filed 06/15/2021.
Claims 1, 2 and 4-9 have been amended; support for claim 1 is found in figure 7, support for claim 2 is found in figure 5 and [0014], support for claim 4-6 is found in figure 7, support for claim 7 is found in [0019], support for claim 8 is found in [0020], and support for claim 9 is found in figure 7.  Claim 3 has been cancelled.
Claim 10 has been added support for claim 10 is found in figure 7.
Claims 1-2, 4-10 are currently pending in this office action.

Reasons for Allowance
2. 	Claims 1-2, 4-10 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record, Hiromi et al. (JP 2015153486 A).  Hiromi discloses a battery pack comprising a polarity of battery cells that each include a positive electrode lead tab and a negative electrode lead tab [Abstract], a coupling assisting member that assists in electrically connecting adjoining batteries {Abstract, 0023] and the coupling assisting member includes a conductive plate member [terminal holder 22, metal p0late 33, 0030], but does not disclose or suggest a notch is formed in each of 
	It would not be obvious to combine the notched electrode lead tabs, inserted the tabs through slits and conductively connected the tabs to a conductive plate member.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
4. 	Applicant has requested the Office formally accept the drawings of record.
	The drawings of record are accepted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        


                                                                                                                                                                                               /Maria Laios/Primary Examiner, Art Unit 1727